Demotion of employees at Philadelphia Navy Yard.
On motions of the parties for summary judgment, and on consent of the defendant to the granting of plaintiffs’ motion in the cases listed, and on an opinion by Chief Judge J ones, summary judgment was entered in favor of the following plaintiffs in the respective amounts as follows:
Jjeroy Burns_3813. 70
Francis Kenny_ 526. 40
Alfred Lang__ 342.40
Caleb McFarland_ 367. 60
Edward Phillips_ 342.40
Fred J. Schuclc_ 377.20
Cyrus M. Suter_ 203. 00
Albín G. Warren_ 328. 00
With respect to the petition of Joseph E. McCloskey, in which case the defendant opposes the plaintiff’s motion for summary judgment on the ground that the claim is barred
by the six-year statute of limitations, the case is referred to a commissioner of tbe court for further proceedings.